Citation Nr: 0915398	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-32 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety manifested by insomnia, claimed as 
secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  

In February 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Louisville RO before the undersigned sitting in 
Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

The Veteran originally perfected nine other issues in his 
October 2006 substantive appeal.  Subsequently, in a July 
2007 statement, the Veteran withdrew the issues of 
entitlement to service connection for shortness of breath, 
headaches, and status post septoplasty and turbinate 
reduction all due to an undiagnosed illness and entitlement 
to higher ratings for degenerative disc disease and arthritis 
of the lumbar spine with radiculopathy, right thigh lateral 
femoral cutaneous nerve palsy, and tinea versicolor.  In 
September 2008, the Veteran indicated that he was satisfied 
with the rating assigned following the grant of service 
connection for thyroid cartilage chondritis and cricoiditis 
in an August 2008 rating decision.  Further, in a January 
2009 statement, the Veteran withdrew the issues of 
entitlement to service connection for fatigue and for 
muscle/joint pain, both of which were claimed as due to an 
undiagnosed illness.  Consequently, these issues are no 
longer before the Board.  38 C.F.R. § 20.204.  

Additionally, the Board has recharacterized the remaining 
issue on appeal to more accurately reflect the Veteran's 
contentions at his Board hearing.  Specifically, although he 
originally claimed that his anxiety manifested by insomnia 
was due to an undiagnosed illness, his representative 
clarified during the hearing that the Veteran was no longer 
asserting that he has anxiety due to an undiagnosed illness.  
See February 2009 Board hearing transcript (Tr.) at 8.  

At the February 2009 Board hearing, the undersigned left the 
record open for 30 days to provide the Veteran with an 
opportunity to submit a new private medical opinion in 
support of his claim; however, no new opinion has been 
associated with the claims file since the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain private treatment records and 
a VA examination 

The Veteran contends that he has anxiety manifested as 
insomnia due to his service-connected back disability.  A 
review of the claims file reflects that the Veteran was 
diagnosed with insomnia as likely as not related to anxiety 
during a December 2003 VA examination.  VA treatment records 
dated in 2007 and 2008 note that the Veteran was taking Paxil 
for depression and anxiety.  A February 2008 psychological 
report from Dr. C.C.A., a licensed clinical psychologist, 
revealed that the Veteran had a history of post traumatic 
stress disorder (PTSD), anxiety, and pain-related 
difficulties involving his low back and right leg.  In the 
summary and conclusions section of the report, Dr. C.C.A. 
stated that although the Veteran denied significant emotional 
distress, he reported significant physiological symptoms of 
depression and anxiety, as well as a tendency towards 
obsessive thought processes and compulsive behavior.  No 
diagnoses were provided.  

In October 2008, the Veteran underwent a VA examination to 
address his claim.  When rendering his conclusions, the VA 
examiner referenced the February 2008 report of Dr. C.C.A., 
as well as a letter dictated by him on October 29, 2008, that 
the Veteran brought in to the examination.  In his report, 
the VA examiner referenced the October 2008 letter (not 
associated with the claims file) and characterized it as 
stating that that there was no significant evidence of 
depression marked anxiety or significant irritability.  After 
reviewing the claims file, the VA examiner concluded that 
anxiety was not permanently aggravated nor caused by or 
related to lumbar spine disease/pain.  The examiner stated 
that the Veteran does not have a DSM IV disorder.  The 
examiner concluded that the Veteran tended to express his 
emotions through physical symptoms and worried about money a 
lot.  He opined that these tendencies are most likely 
characterological in nature and due in part to his upbringing 
and he felt that this led the Veteran to worry about money 
even when he objectively was doing well financially.  

After the VA examination, in February 2009, VA received a 
January 2009 letter from Dr. C.C.A., in which he stated that 
the Veteran displayed clear signs of anxiety, PTSD, 
depression (expressed primarily as anger), and excessive 
somatic complaints.  However, he noted that the Veteran's 
tendency to focus on physiological, rather than on emotional 
symptoms coupled with his propensity to express any negative 
emotion as anger, renders him difficult to diagnose.  
Nevertheless, Dr. C.C.A. determined that diagnoses of anxiety 
disorder NOS and pain disorder associated with both 
psychological factors and a general medical condition were 
supported by the available data.

Based on the forgoing, the Board concludes that the evidence 
of record is currently insufficient for the purpose of final 
adjudication of the Veteran's appeal.  In this regard, the 
October 2008 VA examiner referenced an October 29, 2008, 
letter from Dr. C.C.A. that has not been associated with the 
claims file.  The Board notes that this letter could also be 
dated September 24, 2008, since at the Veteran's hearing he 
referenced bringing a letter with this date to the October 
2008 VA examination.   See Tr. at 3.  In any event, letters 
dated in September and/or October 2008 from Dr. C.C.A. are 
currently not of record.   The Board finds that a remand is 
necessary to obtain this letter in order to have all the 
available evidence pertaining to the Veteran's claimed 
disability, particularly because at least one letter not 
associated with the claims files was apparently a basis for 
October 2008 VA examiner's opinion weighing against the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(b)-(c).

Moreover, although the VA examiner concluded that the Veteran 
did not have anxiety to a level to warrant a DSM-IV 
diagnosis, the January 2009 letter from Dr. C.C.A. reflected 
that he does.  However, it is not clear from the letter 
whether the general medical condition noted to be associated 
with diagnoses of anxiety and pain disorder encompasses his 
service-connected back disability.  Further, the Veteran's 
"general medical condition" might encompass disorders 
rather than or in addition to his service-connected back 
disability, to include his three additional service-connected 
disabilities.  

A VA examination and opinion taking into consideration the 
January 2009 psychiatric diagnoses of Dr. C.C.A., including 
an anxiety disorder, and a pain disorder associated with both 
psychological factors and a general medical condition, would 
be useful in adjudication of the Veteran's claim, 
particularly since the October 2008 VA examiner found that 
the Veteran did not have a psychiatric disability, at least 
in part based on his reading of a prior letter from Dr. 
C.C.A.  See 38 U.S.C.A. § 5103A(d).

The Board also notes that the Veteran has not been provided 
with the provisions of 38 C.F.R. § 3.310 in a statement of 
the case (SOC) or supplemental statement of the case (SSOC).  
In September 2006, while this appeal was pending, this 
regulation was amended; therefore, on remand, the RO should 
provide the Veteran with both the old version of the 
regulation prior to the amendment and the new version.  See 
38 C.F.R. § 3.310(a) (2006) (as in effect prior to October 
10, 2006) and 38 C.F.R. § 3.310(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for a psychiatric 
disability, to include as secondary to all 
of his service-connected disabilities.  
The letter should inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The Veteran should 
be informed that before secondary service 
connection for any disability may be 
granted as a matter of law, service 
connection must be granted for the primary 
conditions that he is claiming cause or 
aggravate his psychiatric disability, and 
he should be informed of the conditions 
for which he is currently service-
connected.

2.  After obtaining any necessary release 
from the Veteran, attempts should be made 
to associate the September 24, 2008 and/or 
October 29, 2008, letter(s) from Dr. 
C.C.A. with the claims folder, in addition 
to any additional relevant private or VA 
records of treatment or examination that 
have not been previously obtained.

The letter or letters from Dr. C.C.A. are 
described in the October 2008 VA 
examination report as "not yet in the C 
File."

3.  After the above development has been 
undertaken, please schedule the Veteran 
for a VA examination to evaluate his claim 
for a psychiatric disability, to include 
anxiety manifested as insomnia.  A copy of 
the claims folder and this REMAND must be 
made available to the examiner in 
conjunction with the examination.  The 
examination report must include responses 
to the each of the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
private treatment reports, VA treatment 
reports, October 2008 VA examination, and 
the reports of Dr. C.C.A., the examiner 
should render a diagnosis as to the 
etiology of the Veteran's complaints of 
anxiety manifested by insomnia.  In 
particular, any diagnoses of anxiety or 
pain disorder should be noted.  

If a diagnosed psychiatric disability is 
found, the examiner should opine as to 
the relationship, if any, between the 
Veteran's service-connected disabilities 
(degenerative disc disease and arthritis 
of the lumbar spine with radiculopathy; 
right thigh lateral femoral cutaneous 
nerve palsy; thyroid cartilage chondritis 
and cricoiditis; and tinea versicolor) 
and the psychiatric disorder(s).  To the 
extent possible, (likely, unlikely, at 
least as likely as not) the examiner 
should opine whether any current 
psychiatric disability was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected 
disabilities and, if so, to what degree.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history", see 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file the claims file 
must be made available to the examiner for 
review.

If the examiner does not agree with the 
diagnoses rendered by Dr. C.C.A. in his 
letter dated January 26, 2009, the 
examiner should provide a clear rationale 
for his disagreement.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations, including both the old 
version 38 C.F.R. § 3.310 (2006) (as in 
effect prior to October 10, 2006) and the 
new version of the regulation for 
secondary service connection, set forth at 
38 C.F.R. § 3.310(b) (2008).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

